NORTHCUTT, Judge.
We reject Henry Williams’s challenge to his conviction for robbery, an offense he committed on April 30, 1996. Williams also contends he was improperly sentenced to forty years’ imprisonment with a minimum mandatory term of thirty years as a violent- career criminal under section 775.084(1)(c), Florida Statutes (1995), an amendment to section 775.084, Florida Statutes (1993), by the passage of chapter 95-182, Law of Florida—the Gort Act. See State v. Thompson, 750 So.2d 643 (Fla. 1999).
We reverse Williams’s sentence and remand for resentencing in light of the Florida Supreme Court’s recent decision in Thompson, which declares .chapter 95-182 unconstitutional as violative of the single subject rule.
Affirmed in part, reversed in part, and remanded.
THREADGILL, A.C.J., and DAVIS, J., Concur.